                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   CRIMINAL ACTION

             v.

JERMAINE KING                              NO.   00-CR-313-01


                             MEMORANDUM

Joyner, J.                                            June 24, 2021

                            Introduction

     The defendant, Jermaine King, moves for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A). He has met the

procedural requirements of the statute. We deny Mr. King’s

Motion because the risk of contracting COVID-19 due to the

conditions at FPC Schuylkill and his race are not extraordinary

and compelling reasons to grant release. Consideration of the 18

U.S.C. § 3553(a) factors and the danger he presents to the

community weigh in favor of his release, however, this Court

cannot grant the Motion without finding an extraordinary and

compelling reason for release. See United States v. Doe, 833

Fed. Appx. 366, 367 (3rd Cir. Pa., Oct. 29, 2020) (per curiam)

(affirming the district court appropriately considered whether

the risk of contracting COVID-19 was an extraordinary and

compelling circumstance, the § 3553(a) sentencing factors, and




                                 1
whether the defendant presented a danger to the community when

denying compassionate release).

                       Factual Background

     On February 1, 2001, a jury found Mr. King guilty of

conspiracy to distribute crack cocaine. Government’s Resp., Doc.

No. 883, at 1. Mr. King was the leader of a drug distribution

organization, supplying and controlling the distribution of a

large amount of crack cocaine in North Philadelphia from May

1998 to May 2000. Id. at 2.

     The Court sentenced Mr. King to life. Id. His sentence was

later reduced to 360 months after 18 U.S.C. § 3582(c)(2) and

Amendment 750 to the Sentencing Guidelines reduced the base

offense levels for most crack offenses. Id. at 3. The Court

denied Mr. King’s motion to further reduce his sentence under

Section 404 of the First Step Act (Doc. No. 888) and his appeal

is now pending before the Third Circuit (Doc. No. 891). Mr.

King’s anticipated release date is currently December 14, 2026.

Id. at 3.

     Mr. King submitted a request for compassionate release to

the warden at FPC Schuylkill and his request was denied. Id. at

4. After appealing and receiving a denial of his appeal, Mr.

King filed a motion to the Court requesting to be transferred to

home confinement. Id. The Court denied his motion for lack of




                                  2
jurisdiction without prejudice to file a compassionate release

motion. Id.

     On February 8, 2021, he filed the instant motion (Doc. No.

881) for compassionate release to the Court, and the government

responded in opposition (Doc. No. 883). Mr. King submitted a

supplemental reply (Doc. No. 887) notifying the Court that the

government erroneously attributed firearm charges in their

response (Doc. No. 883). We have considered Mr. King’s

supplemental reply (Doc. No. 887) and recognize the government’s

error. The incorrectly described firearm charges play no part in

our decision here.

              Procedural Requirements Are Satisfied

     Mr. King has fully exhausted his administrative remedies.

He submitted his request for compassionate release to the warden

on May 20, 2020, and was denied on June 15, 2020. Government’s

Resp., Doc. No. 883, at 4. He appealed the warden’s denial on

July 15, 2020, and the BOP’s regional director denied the appeal

on December 4, 2020. Id.   Mr. King filed the instant motion on

February 8, 2021, over 30 days after the denial of his appeal.

Id. The government concedes that Mr. King has fully exhausted

his administrative remedies. Id. Therefore, we find Mr. King

meets the procedural requirements to file this motion.

              Extraordinary and Compelling Reasons




                                3
     Mr. King asserts the conditions at FPC Schuylkill and his

race as an African-American increase his risk of contracting

COVID-19 and thus presents extraordinary and compelling reasons

for his release. Def.’s Mot., Doc. No. 881, at 3, 5;

Government’s Resp., Doc. No. 883, at 4.

     First, Mr. King asserts FPC Schuylkill’s conditions are an

extraordinary and compelling reason for release. Def.’s Mot.,

Doc. No. 881, at 3, 5. A successful claim for compassionate

release must address an individual’s risk as an extraordinary

and compelling reason for release rather than the general

existence of COVID-19. See United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020) (“the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release”).

Courts look at the circumstances of the pandemic, the

defendant’s medical conditions, age, and risk of contracting

COVID-19 within the correctional facility to determine if an

extraordinary and compelling reason exists in a defendant’s

individual case. United States v. Babbitt, No. 18-384, 2020 U.S.

Dist. LEXIS 195976, at *11-12 (E.D. Pa. Oct. 21, 2020). The risk

of contracting COVID-19 within a correctional facility is not

itself extraordinary because other inmates face the same risk.

See Id. at *12 (“the fact that a facility may have confirmed




                               4
cases of COVID-19 does not justify release if the defendant is

not at risk due to age or other medical conditions”).

     Here, Mr. King fails to demonstrate that he presents an

individual risk that meets the threshold of extraordinary and

compelling to warrant release. He did not assert any medical

conditions nor does his medical record indicate he suffers from

a medical condition identified by the CDC as a risk factor if

infected with COVID-19. See United States v. Hampton, No. 15-

00302-2, 2020 U.S. Dist. LEXIS 142371, at *3 (E.D. Pa. Aug. 10,

2020) (reasoning the defendant failed to demonstrate any medical

condition or other extraordinary and compelling reasons that

distinguish him from the general prison population to warrant

his release). Further, Mr. King received his first dose of the

Pfizer vaccine on February 9, 2021. Government’s Resp., Doc. No.

883, at 5. Absent a shift in scientific consensus, COVID-19

vaccination protects Mr. King from an adverse outcome if he

contracts COVID-19 even if he did assert a medical condition

identified by the CDC as a risk factor. See United States v.

Sturgell, No. 15-120, 2021 U.S. Dist. LEXIS 84012, at *15 (E.D.

Pa. May 3, 2021) (reasoning a defendant’s medical conditions and

the fact that he “has already received the first dose of the

Pfizer COVID-19 vaccine” do not present extraordinary and

compelling reasons for release).




                                5
     Second, in Mr. King’s request for compassionate release to

the warden, he asserted that his race as an African-American

puts him at a greater risk of contracting COVID-19 and thus

presents an extraordinary and compelling reason for release.

Government’s Resp., Doc. No. 883, at 4. Race alone is not an

extraordinary and compelling reason for release because “Courts

in this Circuit have consistently rejected the conclusion that a

defendant’s race places him at an increased risk of contracting

COVID-19.” United States v. Griffin, No. 07-374-02, 2021 U.S.

Dist. LEXIS 88562, at *9 (E.D. Pa. May 7, 2020). Though African-

Americans have disproportionately contracted COVID-19 and are

overrepresented in COVID-19 statistics, there is no clear

evidence “that the reported statistical differences are based on

biological predisposition rather than possibly attributable to

systemic economic and social issues.” United States v. Bermudez,

No. 05-044-15, 2020 U.S. Dist. LEXIS 234133, at *12 (E.D. Pa.

Dec. 14, 2020) (citing United States v. Alexander, No. 19-32,

2020 U.S. Dist. LEXIS 85609, at *4 (D.N.J. May 15, 2020)); see

Griffin, No. 07-374-02, 2021 U.S. Dist. LEXIS 88562, at *9.

     Here, Mr. King failed to demonstrate how his race puts him

at an increased risk of contracting COVID-19. See Griffin, No.

07-374-02, 2021 U.S. Dist. LEXIS 88562, at *10 (reasoning a

defendant failed to demonstrate his race as an African-American

increases his risk of contracting COVID-19 and thus is not an


                               6
extraordinary and compelling reason for release). Therefore, his

race is not an extraordinary and compelling reason for release.

     In sum, we find Mr. King’s risk of contracting COVID-19

because of FPC Schuylkill’s conditions and his race are not

extraordinary and compelling reasons to justify his release.

    18 U.S.C. § 3553(a) Sentencing Factors and Danger to the
                            Community

     Although Mr. King fails to present extraordinary and

compelling reasons for release which ultimately weigh against

granting his Motion, we also consider the § 3553(a) factors and

whether he presents a danger to the community.

     18 U.S.C. § 3582(c) requires a court to consider the

factors under § 3553(a) “to the extent they are applicable.” The

applicable factors include (1) the nature and circumstances of

the offense and the history and the characteristics of the

defendant; (2) the need for the sentence imposed to (A) reflect

the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford

adequate deterrence; (C) to protect the public from further

crimes of the defendant; and (D) to provide rehabilitation; and

(6) the need to avoid unwarranted sentencing disparities. 18

U.S.C. § 3553(a). After considering the § 3553(a) factors, the

court can look to the Sentencing Commission’s Policy statement

U.S.S.G. § 1B1.13(2) for helpful guidance to determine if the



                               7
defendant is a danger to the community under 18 U.S.C. §

3142(g). See United States v. Rodriguez, 451 F. Supp. 3d 392,

406 (E.D. Pa. 2020); United States v. Griffin, No. 07-374-02,

U.S. Dist. LEXIS 88562, at *12 (E.D. Pa. May 7, 2021) (denying

compassionate release because under § 3142(g) the defendant

presented a danger to the community if released and the

§ 3553(a) factors weighed against release). The factors under

§ 3142(g) include (1) the nature and circumstances of the

offense charged; (2) the weight of evidence; (3) the history and

characteristics of the defendant; and (4) the danger to the

community posed by the defendant’s release. See Rodriguez, 451

F. Supp. 3d at 406.

     Here, the circumstances and nature of Mr. King’s leadership

role in a crack cocaine drug distribution conspiracy and

distributing a large amount of crack cocaine for two years is

significant. Government’s Resp., Doc. No. 883, at 2. However,

the significance of his offense does not preclude release when

considering the other § 3553(a) factors. See United States v.

Somerville, 463 F. Supp. 3d 585, 602 (W.D. Pa. 2020)(reasoning

“almost all federal prisoners have committed serious crimes. If

generalized (albeit legitimate) concerns about the dangers of

guns and drugs were enough to bar compassionate release, almost

no one would be eligible”). Mr. King has completed about seventy

percent of his 360-month sentence and approximately six-years


                               8
remain before his release. Def.’s Mot., Doc. No. 881, at 3-4.

The amount of his sentence he has served thus far reflects the

seriousness of his offenses and provides just punishment.

Additionally, after Mr. King is released, he will be subject to

10-years of supervised release which further provides just

punishment, deterrence, and reduces the risk of recidivism.

Government’s Resp., Doc. No. 883, at 2; See United States v.

Nunez, 483 F. Supp. 280, 287 (E.D. Pa. 2020) (reasoning a

defendant’s risk of recidivism will be sufficiently managed

through a three-year term of supervised release and six-months

of home confinement). While the government is correct that

courts have denied release in cases with comparable offenses and

sentences, courts have also granted compassionate release under

similar circumstances. Government’s Resp., Doc. No. 883, at 16;

see United States v. Harris, No. 97-399-1, 2020 U.S. Dist. LEXIS

245018, *3-5 (E.D. Pa. Dec. 31, 2020) (granting compassionate

release for a forty-seven-year-old defendant who has served

approximately seventy percent of his 357-month sentence for two

robberies). Thus, there is also no indication that granting

release would create unwarranted sentencing disparities. 18

U.S.C. § 3553(a)(6).

     Although Mr. King’s offenses were serious, he does not

currently pose a danger to others because of his rehabilitation

and good conduct demonstrated during the substantial time he has


                               9
served. See Harris, No. 97-399-1, 2020 U.S. Dist. LEXIS, 245018,

*47-48 (reasoning a defendant no longer presents a danger to the

community because of the strict terms imposed for three-year

supervised release, good behavior while incarcerated, and low

recidivism risk due to the defendant being nearly fifty-years

old). The BOP transferred Mr. King to a satellite federal prison

camp, and he anticipates another transfer to a community level

prison camp next year to work in Schuylkill County, which

demonstrates his good conduct and that he no longer presents a

danger to the community. Def.’s Mot., Doc. No. 881, at 4.

Further, Mr. King has received only seven minor disciplinary

infractions during his incarceration. Government’s Resp., Doc.

No. 883, at 3. Also, Mr. King is nearly fifty-years old which

indicates he is at a low risk of recidivism. Harris, No. 97-399-

1, 2020 U.S. Dist. LEXIS, 245018, *47-48. He also has plans to

secure employment and marry the mother of his daughter when he

is released. Def.’s Mot., Doc. No. 881, at 4.

     Therefore, we find the § 3553(a) factors, and whether Mr.

King presents a danger to the community under § 3624, weigh in

favor of his release.

                  Request for Home Confinement

     Mr. King filed the instant motion requesting compassionate

release to “modify his sentence to ‘time served’ or allow him to

serve the remainder of his sentence under home confinement


                               10
pursuant to 18 U.S.C. § 3624(c)(2).” Def.’s Mot., Doc. No. 881,

at 1. We have evaluated his Motion as a request for a reduction

in sentence under 18 U.S.C. § 3582(c). Mr. King’s request for

the court to impose home confinement under 18 U.S.C.

§ 3624(c)(2) as an alternative to compassionate release must

also be denied for lack of jurisdiction. Under the Coronavirus

Aid, Relief, and Economic Security (“CARES”) Act, the BOP has

the sole authority to move inmates into home confinement under

18 U.S.C. § 3624(c)(2). CARES Act § 12003(b)(2), Pub. L. No.

116-136, 134 Stat. 281 (2020); see United States v. Garcia, No.

09-224-01, 2021 U.S. Dist. LEXIS 34346, at *18 (E.D. Pa. Feb.

23, 2021) (finding the court cannot adjudicate the defendant’s

request to alternatively grant release into home confinement

because this discretion rests solely with the BOP). Courts do

not have jurisdiction to grant a defendant’s request for home

confinement and do not have judicial review over the BOP’s

decisions regarding home confinement. See e.g., United States v.

Ramirez-Ortega, No. 11-251-07, 2020 LEXIS 148629, at *8-9 (E.D.

Pa. Aug. 18, 2020) (dismissing a defendant’s request for home

confinement for lack of jurisdiction under the CARES Act);

United States v. Mansaray, No. 13-236, 2020 LEXIS 101298, at *6

(E.D. Pa. June 10, 2020)(“Congress did not provide the Courts

with the authority to review the BOP Director’s decisions

whether to release inmates to home confinement at an earlier


                               11
time under the CARES Act”). Therefore, we do not have

jurisdiction to decide Mr. King’s request to be released into

home confinement.

                             Conclusion

     We deny Mr. King’s Motion for compassionate release without

prejudice because Mr. King has not presented an extraordinary

and compelling reason for release. Even though Mr. King does not

present a danger to the community and the § 3553(a) factors

weigh in his favor, the Court cannot grant his Motion for

release. An Order follows.




                                 12
